FIRST AMENDMENT
TO AMENDED AND RESTATED LOAN AGREEMENT

This First Amendment to Amended and Restated Loan Agreement (“Amendment”) is
made as of April 16, 2008, by and among THE ANDERSONS, INC., an Ohio corporation
(the “Borrower”), the financial institutions signatory hereto and U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“U.S. Bank”), in its
capacity as Agent for the Lenders (in such capacity, the “Agent”) and as one of
the Lenders.

RECITAL

This Amendment is made with respect to the Amended and Restated Loan Agreement
made as of February 21, 2008, (as amended, modified, supplemented, renewed or
restated from time to time, the “Agreement“). Capitalized terms that are not
defined in this Amendment shall have the meanings assigned to them in the
Agreement. The Borrower and the Lenders desire (a) to increase the total amount
of the Line of Credit A Loan Commitments to $655,000,000 (with the same maturity
date as presently provided therefore), (b) to increase the total amount of the
Line of Credit B Loan Commitments to $247,190,229 (with a shortened maturity
date 180 days after the date of this Amendment), and (c) to amend certain other
terms of the Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Amendment, and of any loans or extensions of credit
or other financial accommodations heretofore, now or hereafter made to or for
the benefit of Borrower, the parties agree as follows:

1. Section 1.1 of the Agreement, General Definitions, is hereby amended by
amending and adding the following definitions as follows:

"Agent’s Letter” shall mean, collectively, the letter agreement between Borrower
and the Agent dated February 21, 2008 and the letter agreement between Borrower
and the Agent dated April 16, 2008.

"Applicable Margin” shall mean

(a) until the Reset Date referred to in the following Subsection (b), with
respect to Swing Line Advances, Line of Credit A Advances or Line of Credit B
Advances which are Daily Reset LIBOR Rate Loans, Base Rate Loans or LIBOR Rate
Loans, Commitment Fees for the Line of Credit A Loan Commitments and the
Commitment Fees for the Line of Credit B Loan Commitments (“Non-Use Fees”),
Standby LC Fees and Commercial LC Fees, the rates per annum as set forth in the
tables and paragraph below:

1

Swing Line Advances, Line of Credit A Advances,

Commitment Fees Line A and Commitment Fees Line B:

                          Financial                   Non-Use Fees            
Daily Reset LIBOR Rate &     Performance Level   Base Rate   LIBOR Rate   Line A
and Line B
N/A
    0.0 %     1.000 %     0.150 %

Line of Credit B Advances:

                  Financial         Performance Level   Base Rate   LIBOR Rate
N/A
    0.0 %     1.500 %

Letter of Credit Fees:

                  Financial         Performance Level   Standby LC Fees  
Commercial LC Fees
N/A
    1.000 %     0.450 %

(b) beginning with the Reset Date referred to below, with respect to Swing Line
Advances or Line of Credit A Advances which are Daily Reset LIBOR Rate Loans,
Base Rate Loans or LIBOR Rate Loans, Commitment Fees for the Line of Credit A
Loan Commitments (“Non-Use Fees”), Standby LC Fees and Commercial LC Fees, the
rates per annum as set forth in the tables and paragraph below, for the then
applicable Financial Performance Level:

Swing Line Advances, Line of Credit A Advances, Commitment Fees Line A:

                          Financial                   Non-Use Fees            
Daily Reset LIBOR Rate & LIBOR     Performance Level   Base Rate   Rate   Line A
Level 1
    0.0 %     1.000 %     0.225 %
Level 2
    0.0 %     0.850 %     0.200 %
Level 3
    0.0 %     0.700 %     0.175 %
Level 4
    0.0 %     0.550 %     0.150 %
Level 5
    0.0 %     0.500 %     0.125 %
Level 6
    0.0 %     0.500 %     0.100 %

2

Letter of Credit Fees:

                  Financial         Performance Level   Standby LC Fees  
Commercial LC Fees
Level 1
    1.000 %     0.450 %
Level 2
    0.850 %     0.395 %
Level 3
    0.700 %     0.340 %
Level 4
    0.550 %     0.285 %
Level 5
    0.500 %     0.230 %
Level 6
    0.500 %     0.175 %

The Agent will review Borrower’s financial performance as of each fiscal quarter
end, beginning with fiscal quarter end June 30, 2008, after its receipt of
Borrower’s financial statements and Compliance Certificate as of the end of such
fiscal quarter, and will confirm Borrower’s determination as to whether
Borrower’s Financial Performance Level based on such fiscal quarter end is Level
1, Level 2, Level 3, Level 4, Level 5 or Level 6. As so confirmed by the Agent,
Borrower’s Financial Performance Level will determine the Applicable Margin
effective for Swing Line Advances, Line of Credit A Advances, the Commitment
Fees for the Line of Credit A Loan Commitments, Standby LC Fees and Commercial
LC Fees for the three month period beginning on the first Business Day of the
third month following the end of such fiscal quarter if the Agent receives such
quarter end financial statements prior to the last five (5) Business Days of the
second month following the end of such fiscal quarter. If the Agent receives
such quarter end financial statements during or after the last five (5) Business
Days of the second month following the end of such fiscal quarter (but prior to
the end of the third month following the end of such fiscal quarter), any
reduction in the Applicable Margin will be delayed until the tenth day of the
month following the month in which the Agent receives such quarter end financial
statements, but any increase in the Applicable Margin will be effective as of
the first Business Day of the third month following the end of such fiscal
quarter. If the Agent does not receive such quarter end statements prior to the
end of the third month following the end of such fiscal quarter, Borrower’s
Financial Performance Level shall be deemed to be Level 1 beginning with the
tenth day of the fourth month following the end of such fiscal quarter and shall
remain at Level 1 until the 15th Business Day after such financial statements
are received by the Agent and a determination by the Agent that a different
Financial Level shall apply during the remainder of the three month period.
Notwithstanding the forgoing, the first date that the Applicable Margin shall be
determined in accordance with this Subsection (b), shall be the later of the
(a) the date determined in accordance with the foregoing, and (b) October 14,
2008 (the “Reset Date”).

"Asset Coverage Ratio” shall mean, for any date of determination, the ratio of
(a) the sum of (i) the aggregate principal amount of the Line of Credit A Loan
Liabilities, (ii) the aggregate amount of the LC Obligations, (iii) the
aggregate principal amount of the Line of Credit B Loan Liabilities, and
(iv) the aggregate principal amount of all other Indebtedness of Borrower, on a
consolidated basis, other than permitted Priority Debt, Subordinated Debt and
the indebtedness evidenced by the Debenture Bonds; divided by (b) the sum of the
amounts of Borrower’s (i) accounts receivable, (ii) deposits and investments
permitted under Section 8.8(a), (b) or (c) (net of any checks or other debits
outstanding), (iii) net margin accounts and (iv) inventory, modified, in the
case of inventory, to include all current and non-current commodity derivative
assets and liabilities recorded on the Company’s balance sheet in accordance
with GAAP, in each case, as they would normally appear on Borrower’s balance
sheet according to GAAP.

"Debenture Bonds” means those certain Debentures described outstanding on the
date hereof which Debentures were issued pursuant to that certain Indenture
dated as of October 1, 1985, as supplemented from time to time.

"Hedged Inventory” shall mean Inventory consisting of commodities that are
hedged against price fluctuation using traditionally recognized methods of
hedging, including, but not limited to, futures contracts, placed through a
recognized commodities broker adjusted to include all current and non-current
commodity derivative assets and liabilities recorded on the Company’s balance
sheet in accordance with GAAP.

"Indebtedness” with respect to any Person means, at any time, without
duplication,

(a) (i) its liabilities for borrowed money and (ii) its redemption obligations
in respect of preferred stock which is or upon the occurrence of certain events
may be mandatorily redeemable by the holders thereof at any time prior to the
payment in full of the Liabilities;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) (i) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of capital leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of synthetic leases assuming
such synthetic leases were accounted for as capital leases;

(d) all liabilities for borrowed money secured by any lien or security interest
with respect to any property owned by such Person (whether or not it has assumed
or otherwise become liable for such liabilities);

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money); and

(f) any guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

"Line of Credit A Loan Commitment” shall mean as to any Lender, such Lender’s
Pro Rata Percentage of $655,000,000, as set forth opposite such Lender’s name
under the heading “Line of Credit A Loan Commitments” on Schedule A-2, subject
to Assignment and Acceptance in accordance with Section 10.23, and as such
amount may be reduced or terminated from time to time pursuant to
Sections 2.3(c), 2.8 or 9.1; and "Line of Credit A Loan Commitments” shall mean
collectively, the Line of Credit A Loan Commitments for all the Lenders.

"Line of Credit B Loan Commitment” shall mean as to any Lender, such Lender’s
Pro Rata Percentage of $247,190,229, as set forth opposite such Lender’s name
under the heading “ Line of Credit B Loan Commitments” on Schedule A-2, subject
to Assignment and Acceptance in accordance with Section 10.23, and as such
amount may be reduced or terminated from time to time pursuant to
Sections 2.3(c), 2.8 or 9.1 and as such amount may be increased from time to
time pursuant to Section 10.31(b); and "Line of Credit B Loan Commitments” shall
mean collectively, the Line of Credit B Loan Commitments for all the Lenders.

"Margin Accounts” shall mean, collectively, all Commodity Accounts and all
Commodity Contracts and (to the extent not included in Commodity Accounts or
Commodity Contracts) all Swap Contracts and cash forward contracts maintained by
Borrower and its consolidated subsidiaries with respect to Hedged Inventory.

"Maturity Date” shall mean, as applicable, the earlier of: (a) as to the Swing
Line or the Line of Credit A and LC Obligations, September 30, 2009; (b) as to
the Line of Credit B, October 14, 2008; and (c) in all cases, the earlier date
of termination in whole of the Commitments pursuant to Sections 2.3(c), 2.8 or
9.1.

"Subordinated Debt” shall mean the consolidated, subordinated, unsecured debt of
Borrower that is subordinated to the Liabilities in accordance with a
subordination agreement or subordination agreements, in form and substance
acceptable to the Required Lenders.

2. Notwithstanding the terms of Section 2.1.2 of the Agreement, Line of Credit
A, Section 2.1.3 of the Agreement, Line of Credit B, Section 2.3 of the
Agreement, Prepayments; Termination of the Commitments, and other terms of the
Agreement, until the Maturity Date with respect to the Line of Credit B,
Advances shall be made and repayments shall be applied so that the aggregate
amounts outstanding under the Line of Credit A and the Line of Credit B are
substantially in proportion to one another (for example, if an Advance is
requested, 655,000,000/902,190,229 multiplied by the amount of the Advance shall
be made under the Line of Credit A and $247,190,229/902,190,229 multiplied by
the amount of the Advance shall be made under the Line of Credit B). For the
convenience of the Agent exact proportions need not be maintained at all times,
but whenever an imbalance is needed for the convenience of the Agent, the Agent
shall elect, when feasible, to leave a proportionately higher amount outstanding
under the Line of Credit B.

3. Notwithstanding the terms of Subsection (b) of Section 7.1 of the Agreement,
Financial and Other Information, Borrower shall cause to be furnished to the
Agent (with copies to the other Lenders), from time to time and in a form
acceptable to the Agent, as soon as practicable and in any event within forty
five (45) days after and as of the end of each monthly accounting period through
August of 2008, a report of Borrower’s Asset Coverage Ratio, using a truncated
form of Compliance Certificate in substantially the form attached to this
Amendment as Exhibit 7A-2.

4. The Compliance Certificate referred to in Subsection (b) of Section 7.1 of
the Agreement, Financial and Other Information, shall be in substantially the
form attached to this Amendment as Exhibit 7A-2.

5. Section 8.2 of the Agreement, Consolidations, Mergers or Acquisitions, shall
be amended to read as follows:

8.2 Consolidations, Mergers or Acquisitions. Borrower and its consolidated
subsidiaries shall not enter into or execute any agreement to recapitalize or
consolidate with, merge with, or otherwise acquire the assets or properties of
any other Person except: (a) Borrower may acquire the assets of its consolidated
subsidiaries or merge with its consolidated subsidiaries, provided that Borrower
is the survivor of any such merger; (b) Borrower may acquire Inventory in the
ordinary course of business, and (c) Borrower may make other acquisitions or
enter into other mergers, not to exceed $100,000,000 in the aggregate of
exchange or transfer value in fiscal year 2008 of Borrower, and not to exceed
$75,000,000 in the aggregate of exchange or transfer value in any fiscal year of
Borrower thereafter, provided, in each case that Borrower is the survivor of any
such merger.

3

6. Section 8.5 of the Agreement, Disposition of Property, shall be amended to
read as follows:

8.5 Disposition of Property. Borrower and its consolidated subsidiaries shall
not sell, lease, transfer or otherwise dispose of any of their properties,
assets or rights in excess of the aggregate amount of $10,000,000 in book value
in any fiscal year of Borrower, except: (a) Inventory may be sold by Borrower
and its consolidated subsidiaries in the ordinary course of Borrower’s business;
and (b) Borrower and its consolidated subsidiaries may dispose of obsolete or
worn out property in the ordinary course of business (which in any event shall
be deemed to include the sale or other disposition of unneeded railcars in the
ordinary course of the business of Borrower and its consolidated subsidiaries).

7. Section 8.8 of the Agreement, Deposits, Investments, Advances or Loans, shall
be amended to read as follows:

8.8 Deposits, Investments, Advances or Loans. Borrower and its consolidated
subsidiaries shall not make or permit to exist deposits, investments, advances
or loans (other than deposits, investments, advances or loans existing on the
date of the execution of this Agreement and disclosed to the Agent in writing on
or prior to such date) in or to Affiliates or any other Person, except: (a)
investments in short term direct obligations of the United States Government (b)
investment grade corporate and state and local government securities (Rated BBB-
or better by Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. or rated BAA3 or better by Moody’s Investors Service, Inc.); (c)
certificates of deposit or demand deposit accounts issued by or maintained with
a bank satisfactory to the Agent in the Agent’s reasonable determination;
(d) advances or loans to officers, directors, employees, or Affiliates as and
when permitted by Section 8.7; (e) secured loans made by the Borrower to other
Persons in the ordinary course of business not to exceed $75,000,000 in the
aggregate in any fiscal year of Borrower; and (f) other unsecured loans to
and/or investments in other Persons by the Borrower not to exceed $75,000,000 in
the aggregate in any fiscal year of Borrower.

8. Subsection (b) of Section 10.31 of the Agreement, Amendments and Waivers,
shall be amended to read as follows:

(b) Prior to the Maturity Date with respect to the Line of Credit B and provided
that a Default or a Matured Default has not occurred and is continuing, this
Agreement may be amended from time to time to increase the total amount of the
Line of Credit B Loan Commitments to an amount not exceeding $300,000,000 in the
aggregate, by one or more written amendments executed by Borrower, the Agent and
one or more Lenders (together with new Notes and other Financing Agreements as
may be reasonably required by the Agent). Subject to the following Section
10.31(c), any such increase shall be allocated to new or existing Lenders at the
discretion of the Agent and Borrower.

9. AgStar Financial Services, PCA, as a new Lender: (a) confirms that it has
received copies of the Financing Agreements, together with copies of the most
recent financial statements referred to in Section 7.1 of the Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment; (b) agrees that it
will, independently and without reliance upon the Agent, or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement; (c) appoints and authorizes the Agent to take such action
on it’s behalf and to exercise such powers under the Financing Agreements as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Agreement and
the other Financing Agreements are required to be performed by it as a Lender;
and (e) specifies as its address for notices the office set forth in the
information it has provided to the Agent.

10. The Borrower represents and warrants that as of the date of this Amendment
no Default or Matured Default has occurred and is continuing. The officer
signing on behalf of the Borrower represents and warrants the Resolutions of the
Board of Directors of the Borrower dated December 14, 2007, as certified to U.S.
Bank on or about January 2, 2008, are still in full force and effect, and that
the execution and delivery of this Amendment has thereby been duly authorized by
all necessary corporate action.

11. This Amendment shall be effective as of its date, and Equalization Transfers
shall be made in accordance with Section 2.1.5 of the Agreement so that each
Lender holds its pro rata share of the outstanding principal balance of all
Loans, conditioned upon the execution and delivery to the Agent, in form and
substance reasonably acceptable to the Agent, of the following: (a) this
Amendment, executed by the Borrower, the Agent and the Lenders; (b) the
Supplement to the Amended and Restated Agents Letter; and (c) Line of Credit A
Notes and Line of Credit B Notes reflecting the revised Commitment Amounts of
the Lenders.

12. This Amendment shall be an integral part of the Agreement, and all of the
terms set forth therein are hereby incorporated in this Amendment by reference,
and all terms of this Amendment are hereby incorporated into said Agreement as
if made an original part thereof. All of the terms and conditions of the
Agreement, which are not modified in this Amendment, shall remain in full force
and effect. To the extent the terms of this Amendment conflict with the terms of
the Agreement, the terms of this Amendment shall control.

{Signature Pages Follow}

4

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first herein above written.

THE ANDERSONS, INC.

By: /s/ Gary Smith
Gary Smith
V.P. Finance & Tresurer

U.S. BANK NATIONAL ASSOCIATION

By: /s/ Elizabeth Hund
Elizabeth Hund
Senior Vice President


COBANK, ACB

By: /s/ S. Richard Dill
S. Richard Dill
Vice President


HARRIS N.A. (as successor by merger with Harris Trust and Savings Bank)

By: /s/ Robert H. Wolohan
Robert H. Wolohan
Vice President


FIFTH THIRD BANK

By: /s/ David Gerken
David Gerken
Vice President


{Signature Page to First Amendment to Amended and Restated Loan Agreement — The
Andersons, Inc.}

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH

By: /s/ Brad Peterson
Brad Peterson
Executive Director


By: Andrew Sherman
Andrew Sherman
Executive Director


ABN AMRO BANK N.V.

By: /s/ Linda Taliani
Linda Taliani
Senior Vice President


By: /s/ Robert E. OConnell
Robert E. OConnell
Managing Director


BRANCH BANKING AND TRUST


COMPANY

By: /s/ Robert Searson
Robert Searson
Senior Vice President


WELLS FARGO BANK, NATIONAL


ASSOCIATION
By: /s/ Edward L. Cooper III
Edward Cooper III
Senior Vice President



    {Signature Page to First Amendment to Amended and Restated Loan Agreement —
The Andersons, Inc.}

BANK OF AMERICA, NA

By: /s/ Daniel Petrik
By Daniel Petrik
Senior Vice President


BANK OF THE WEST

By: /s/ Theodore Cybularz
By Theodore Cybularz
Vice President


THE HUNTINGTON NATIONAL
BANK


By: /s/ Jeffrey Canfield
Jeffrey Canfield
Senior Vice President

GREENSTONE FARM CREDIT
SERVICES, ACA / FLCA
By: /s/ Curt Flammini
Curt Flammini
Vice President

PNC BANK, NATIONAL
ASSOCIATION
By: /s/ Joseph G. Moran
Joseph G. Moran
Senior Vice President

AGFIRST FARM CREDIT BANK

By: /s/ Bruce Fortner
Bruce Fortner
Vice President


{Signature Page to First Amendment to Amended and Restated Loan Agreement — The
Andersons, Inc.}

FARM CREDIT BANK OF TEXAS

By: /s/ Luis M. H. Requejo
Luis M. H. Requejo
Managing Director Capital Markets


FCS FINANCIAL, PCA

By: /s/ Laura M. Roessler
Laura M. Roessler
Senior Lending Officer


NATIONAL CITY BANK

By: /s/ Christian S. Brown
Christian S. Brown
Vice President


THE BANK OF TOKYO-MITSUBISHI


UFJ, LTD.

By: /s/ Akihiko Hamamura
Akihiko Hamamura
Senior Vice President


COMERICA BANK

By: /s/ Blake Arnett
Blake Arnett
Vice President


FORTIS CAPITAL CORP.

By: /s/ Stephen R. Staples
Stephen R. Staples
Director


By: /s/ Irene C. Rummel
Irene Rummel
Director




    {Signature Page to First Amendment to Amended and Restated Loan Agreement —
The Andersons, Inc.}

AGSTAR FINANCIAL SERVICES, PCA

By: /s/ Troy Mostaert
Troy Mostaert
Vice President




    {Signature Page to First Amendment to Amended and Restated Loan Agreement —
The Andersons, Inc.}

5





Schedule A-2 to Loan Agreement
Lenders’ Commitments

                  Line of Credit A Loan Commitments        
Name of Lender
  Pro Rata Percentage   Maximum $Amount
 
               
U.S. Bank National Association
  12.213740458011 %   $ 80,000,000.00
CoBank, ACB
  8.396946564886 %   $ 55,000,000.00
Harris N.A.
  7.251908396947 %   $ 47,500,000.00
Fifth Third Bank
  6.870229007634 %   $ 45,000,000.00
Rabobank International
  5.725190839695 %   $ 37,500,000.00
ABN AMRO Bank N.V.
  3.816793893130 %   $ 25,000,000.00
Branch Banking and Trust Company
  6.106870229008 %   $ 40,000,000.00
Wells Fargo Bank, National Assn.
  11.450381679389 %   $ 75,000,000.00
Bank of America, NA
  3.053435114504 %   $ 20,000,000.00
Bank of the West
  3.053435114504 %   $ 20,000,000.00
The Huntington National Bank
  6.106870229008 %   $ 40,000,000.00
PNC Bank, National Association
  2.290076335878 %   $ 15,000,000.00
GreenStone FCS
  1.526717557252 %   $ 10,000,000.00
AgFirst Farm Credit Bank
  2.290076335878 %   $ 15,000,000.00
Farm Credit Bank of Texas
  2.290076335878 %   $ 15,000,000.00
FCS Financial, PCA
  1.526717557252 %   $ 10,000,000.00
National City Bank
  4.580152671756 %   $ 30,000,000.00
Bank of Tokyo-Mitsubishi UFJ, Ltd.
  3.816793893130 %   $ 25,000,000.00
Comerica Bank
  3.816793893130 %   $ 25,000,000.00
Fortis Capital Corp.
  3.816793893130 %   $ 25,000,000.00
 
               
TOTAL:
  100 %   $ 655,000,000.00
Line of Credit B Loan Commitments
               
 
               
Name of Lender
  Pro Rata Percentage   Maximum $Amount
 
               
U.S. Bank National Association
  20.227336736680 %   $ 50,000,000.00
CoBank, ACB
  8.090934694672 %   $ 20,000,000.00
Fifth Third Bank
  8.495481429406 %   $ 21,000,000.00
Branch Banking and Trust Company
  10.113668368340 %   $ 25,000,000.00
Bank of America, NA
  4.045467347336 %   $ 10,000,000.00
Bank of the West
  4.045467347336 %   $ 10,000,000.00
The Huntington National Bank
  7.411296180319 %   $ 18,320,000.00
PNC Bank, National Association
  2.779328708822 %   $ 6,870,229.00
AgFirst Farm Credit Bank
  9.709121633606 %   $ 24,000,000.00
Farm Credit Bank of Texas
  2.831827143135 %   $ 7,000,000.00
FCS Financial, PCA
  4.045467347336 %   $ 10,000,000.00
Bank of Tokyo-Mitsubishi UFJ, Ltd.
  10.113668368340 %   $ 25,000,000.00
AgStar Financial Services, PCA
  8.090934694672 %   $ 20,000,000.00
 
               
TOTAL:
  100 %   $ 247,190,229.00

6

Exhibit 7A-2 to
Loan and Security Agreement

Compliance Certificate

Attached

7